COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Richard Haynes v. Union Pacific Railroad Company, a Corporation

Appellate case number:     01-18-00181-CV

Trial court case number: 2006-40557

Trial court:               189th District Court of Harris County

       This appeal was abated pending a determination by the trial court whether the court reporter
had been paid. The reporter’s record now has been filed.
         We lift the abatement and reinstate the appeal on the active docket. Appellant’s brief is due
to filed within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: October 11, 2018